Title: To John Adams from François Adriaan Van der Kemp, 15 October 1804
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Olden barneveled 15 oct. 1804.

As you assured me in your last favour, with which you honoured me the 3d. of march, that my letters did give you alwaÿs pleasure. You cannot find fault with me, that I, tho persuaded owing this flattering mark of approbation more to your kindness towards me, than to my merits, take hold of a sane opportunity in conveying to You a few lines; which my Son shall bring at the Post office at New-ÿork.
Since I answered your interesting and affectionate actt. I did send you in the month of Maÿ—two Lectures—and offered in another letter—in the apprehension that they might have been miscarried—to have them copied again, when I communicated some loose hints upon our N.W. Coast. Do not Suspect Sir! That I pretend by this recapitulation, to urge you to an answer—then I should not deserve your that distinction, with which I was so kindly honoured. As long I maÿ continue with mÿ Epistolary communications—without displeasing you, I am not selfish enough, to wish to obtain a Sacrifice of your precious time, which unquestionable is more interestingly spended when your health is un-impaired—and God forbids that his should have occasioned your silence. But—it must not have the Shadow of appearance, as if I could be forgetful of the many obligations, under which I am towards you—and I wished to have a less unequivocal proof—that my letters did save arrive at Quincÿ.
My eldest son has accepted the offer of mr Busti at Philadelphia—to be employed in his office—at a Salarÿ of 1200 d—with the prospect—of an addition of 400 D more, if mr Busti who is a Director of the Population Societÿ, can obtain for him this combination. This opportunity—of seing the world—upon a larger scale than here in the woods—of improving natural talents to become once an useful member of Societÿ, was not to be neglected—more so—as the offer was unexpected.
I am confident Sir! that this communication alone would sufficiently apologize for this letter with you. Since I wrote my last letter I received some important communications from a Brittish officer—who visited this Summer the environs of a great part of the Ohio. I am longing to see his journal—or at least an extract from it, which was promised me by Col. B. Walker.
Every new discoverÿ in these unknown regions—every glance at them from a man of an inquisitive mind—gives an additional weight to the hypothesis, that america once had been the residence of a Nation or Nations, more civilised than our modern Indians—whose condition however presumptively had been more favourable at a more remote period—and grows now—worse and worse.
When that Gentleman was there, a new skeleton of the mammoth had been found—It was partly incased, to be convey’d to Philadelphia, but he did see—a part of the back-bone—which measured 35 feet—the skull of this skeleton was preserved—it was 9 1/2 inch thick—my reporter could not exactly ascertain, what part. when I have got the extr. and there appear some points—worthy your perusal, I shall consider it my duty, to communicate them. The legs were entire and armed with formidable claws—so that now the two defective parts of Peale’s Skeleton are found—The skull—it if is entire, as said—will prove—if it can have belonged to the Elephantine Species.—the claws will form a demonstration—that it has been a carnivorous animal—as well as herbivorous.
From a considerable depth, in digging a wel—or cellar was dug up, when he was there, a marble bust of no despicable workmanship—This and the copper coin—mentioned some time ago by the Rev. Dwight, who received a fac simile if not brought thither—which does not appear presumptive by Europeans—after the discovery of America—are the first proofs of this nature—and I am inclined to believe that by the increased population of these unexplored countries new discoveries shall be made.
As I dare not abuse your indulgence—you will permit me to assure you, that highly sensible of your past favours, and earnestly begging for their continuance, I am with the highest consideration and unfeigned respect / Sir! / Your most obed. & obliged Sert.
Fr. Adr. van der Kemp.